 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     GREGORY ANTONIO WRIGHT,
 7
                                   Plaintiff,              Case No. C19-115 RSM
 8
            v.
 9                                                         ORDER DENYING PLAINTIFF’S
     MELINDA TUGGLE,                                       MOTION FOR INJUNCTION
10
                                   Defendant.
11

12
            The Court, having reviewed Plaintiff’s complaint, Plaintiff’s motion for injunction, the
13
     Report and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate
14
     Judge, Plaintiff’s Objections, Plaintiff’s procedurally improper and untimely additional filing,
15
     and the remaining record, hereby finds and ORDERS:
16
            (1)     The Report and Recommendation is approved and adopted.
17
            (2)     Plaintiff’s Motion for Injunction (Dkt. # 8) is DENIED.
18
            (3)     The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
19
     Defendant, and to Judge Peterson.
20
            DATED this 6th day of June 2019.
21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE
     ORDER DENYING PLAINTIFF’S
     MOTION FOR INJUNCTION - 1
